Opinion issued July 24, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01033-CR
____________

MONTE GRAHAM, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 278th District Court
Walker County, Texas
Trial Court Cause No. 20,704-C



 
MEMORANDUM  OPINION
               Appellant, Monte Graham, was convicted by a jury of aggravated robbery,
and the trial court assessed punishment at confinement for 15 years.  We affirm.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.—Houston [1st Dist.] 1992, pet. ref’d).
               The motion to withdraw states that a copy of the brief, as well as a copy of
the entire appellate record was delivered to appellant, whom counsel advised of his
right to file a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  More than 30 days have passed, and appellant has not filed a pro se
brief.  We have carefully reviewed the record and counsel’s brief.  We find no
reversible error in the record, and agree that the appeal is wholly frivolous.
               We affirm the judgment.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).